

EXHIBIT 10.2
 




June 1, 2005
 


Mr. Gerald Leneweaver
108 Maple Street
Scituate, MA 02066


Dear Gerry:


I am pleased to confirm our offer of employment made to you for the position of
Vice President, People Services for Rubio’s Restaurants, Inc. (Rubio’s)
reporting directly to me under the terms and conditions outlined below:


Start Date: To be mutually agreed upon, and as soon as feasible. Date:
___________________


Base Salary: An annual rate of $210,000 paid biweekly at a rate of $8,076.92 and
subject to withholdings and deductions as required by law. Your salary will be
reviewed annually and may be adjusted based on such review.


Bonus Plan: For the current Fiscal year, you will be eligible to participate in
the 2005 Vice President Level Bonus Plan at a rate of up to 25% of your base
salary with an additional prorated portion of 1.5% of any earnings in excess of
our EPS target as described in the plan. The bonus plan will be adjusted if
changes are made to GAAP or accounting principles permitted by SEC rules. Bonus
will be prorated by the number of months you are employed with Rubio’s for 2005.
Bonuses are paid post completion of the audited annual financial results;
typically no later than mid-March of the new calendar year. Bonus objectives are
based solely on EPS performance.


You may also participate in other bonus or incentive plans adopted by Rubio’s
that are applicable to your position. Bonus criteria for each subsequent year
will be mutually determined within a reasonable period of time at the close of
each fiscal year.


Automobile Allowance: Included as part of your base salary, you will be given a
yearly car allowance of $10,000 plus mileage expense reimbursement (currently
$.15/mile).


Stock Options: Stock Options for 75,000 shares of Rubio’s Restaurants, Inc.
common stock, pursuant and subject to Rubio’s 1999 Stock Incentive Plan, will be
granted to you on your Start Date at the day’s closing market price. They will
vest at 33.33% at the end of the first year, 33.33% at the end of the second
year, and the final 33.33% at the end of the third year from the date of the
option grant.  You will be eligible for discretionary annual option grants and
incentive option grants in the future.


Vacation: 15 days per year accrued pro-rata on a monthly basis.



--------------------------------------------------------------------------------

Gerry Leneweaver
6/1/2005
Page 2 of 4
 
Health Plans: You will be eligible to participate in Rubio’s medical (including
Exec-U-Care), dental, employee assistance program (EAP), vision, short and long
term disability, and life insurance programs (executive level term life
insurance is two times annual salary) effective the first day of the month
following two consecutive months of service. You will be reimbursed for any
COBRA premiums incurred during this waiting period. Executives contribute
approximately 10% of premium costs. Monthly medical contributions are between
$60.00 (HMO) and $130.00 (PPO) for family coverage. The Company offers an
executive reimbursement with a $5,000 cap per claim and a Flexible Spending
Account for tax deferred contributions for medical and childcare expenses.


Professional Reimbursements: You will be reimbursed for reasonable expenses
necessarily incurred in the performance of your duties, including, but not
limited to, cell phone service, long distance telephone service, facsimile and
duplication services, overnight and courier services, travel expenses, expenses
related to attendance at industry conferences and membership in industry
associations.


401(k) Plan: You will be eligible to participate in Rubio’s 401(k) Plan
effective the first day of the month following two consecutive months of
service. Currently, after one year of service you will be matched at a rate of
25% of the first 6% of the salary you contribute. (Although our 401(k) plan
allows for up to 15% of compensation as an employee’s contribution, you should
be aware that our most recent discrimination testing has limited actual
contributions for highly paid executives to approximately 1%.)


Meal Discount: You and your family will be eligible for a meal discount of 50%
at Rubio’s Restaurants.


Relocation of Household Goods: You will be relocating to the San Diego area by a
mutually agreed upon time. You will be reimbursed for all applicable moving
expenses up to $100,000 which is expected to cover all reasonable relocation
costs for you and your family (i.e., home sale, home purchase, movement of
household goods, etc.). Amounts above the allowable IRS reimbursements for
relocation will be grossed-up for taxes at the applicable state and federal tax
rates. You will need to submit relocation expense receipts to Rubio’s Controller
who will work with you to mitigate the tax impact for both you and the Company.


Re-payment of Relocation Expenses: Should you resign from your position on a
voluntary basis within the first twelve (12) months of employment you agree to
reimburse Rubio’s for 100% of your submitted relocation expenses. Should you
resign after twelve (12) months, you agree to reimburse Rubio’s on a pro-rata
basis whereby your relocation expense debt would be reduced by 1/12 for each of
the next twelve (12) months you remain employed with Rubio’s. After twenty-four
(24) months of consecutive employment no repayment of relocation expense would
be required.


Severance Benefits: While Rubio’s does not have a formal severance policy, we
are offering the following: If your employment is terminated, without Cause or
upon Disability, as defined below, you will be paid, subject to signing our
standard release agreement, three (3) months of current salary. All severance
payments will be made in bi-weekly installments and subject to all appropriate
deductions and withholdings. In addition, you will have continued enrollment in
the health and welfare plans (with the exception of the 401(k) plan as precluded
by our Plan), including life insurance, for the period of severance or until
your eligibility under another employer’s group benefit plan, whichever event
occurs first.



--------------------------------------------------------------------------------

Gerry Leneweaver
6/1/2005
Page 3 of 4
 
Disability:“Disability” means the medical determination that you are eligible
for benefits under the Company’s long term disability insurance plan.


Cause:“Cause” means: (a) willful failure by you to substantially perform your
duties under this agreement, other than a failure resulting from your complete
or partial incapacity due to physical or mental illness or impairment (b)
conviction of or a plea of “guilty” or “no contest” to, a felony or crime
involving an act of moral turpitude, dishonesty, or misfeasance under the laws
of the United States or any state thereof; (c) refusal to follow, or material
neglect of, reasonable requests of the Company’s Board of Directors or its
designee(s), if unremedied following thirty (30) days’ written notice; (d)
conduct that substantially interferes with or damages the standing, reputation,
financial condition or prospects of the Company, after you have been given ten
(10) days’ notice and an opportunity to respond; or (e) a material or willful
violation of a federal or state law or regulation applicable to the business of
the Company. If your employment is terminated without Cause you shall be paid
the Severance Benefits described above under Severance Benefits.


At-Will Employment: Employment with Rubio’s Restaurants, Inc. is not for a
specific term and can be terminated by you or the Company at any time and for
any reason, with or without cause or advanced notice. The At-Will nature of your
employment described in this offer letter shall constitute the entire agreement
between you and Rubio’s concerning the nature and duration of your employment
and the circumstance under which you or the Company may terminate the employment
relationship. No oral statement by any person can change the At-Will nature of
your employment with Rubio’s.


Although your job duties, title, and compensation benefits may change over time,
the At-Will term of your employment with Rubio’s can only be changed in writing,
signed by you and the President or Chairman of the Company, and which expressly
states the intention to change the At-Will term of your employment. Any prior
representations to the contrary are superseded by the terms of this offer.


Confidentiality and Non-Solicitation: One of the conditions of your employment
with Rubio’s is the maintenance of the confidentiality of Rubio’s proprietary
and confidential information. You agree during and after the period of your
employment with Rubio’s not to use, directly or indirectly, any confidential
information other than in the course of performing duties as an employee of
Rubio’s. You further agree that during your term of employment and for two (2)
years thereafter, not to encourage or solicit, directly or indirectly, any
employee of Rubio’s to leave the Company for any reason. You will be required to
execute the Company’s Proprietary Information and Inventions Agreement on your
first day of employment.


Company Policy: As an employee of Rubio’s, you will be required to comply with
all Company policies and procedures. In particular, you will be required to
familiarize yourself with and to comply with Rubio’s policy prohibiting
harassment and discrimination and the policy concerning drugs and alcohol.
Violations of these policies may lead to immediate termination of employment.


Arbitration: Rubio’s maintains a policy of mandatory arbitration. This means
that any and all disputes that you may have with Rubio’s, or any of Rubio’s
other employees, which arise out of your employment, will be resolved through
final and binding arbitration. This includes, without limitation, disputes
relating to offer letters, your employment by Rubio’s or the termination
thereof, claims for breach of contract, claims for breach of covenant of good
faith and fair dealing, any claims of discrimination or harassment, any claims
under any federal, state or local law or regulation now in existence or
hereinafter enacted and amended from time to time concerning in any way the
subject of your employment with Rubio’s or your termination. You agree that
arbitration shall be instead of any civil lawsuit and you waive your right to
pursue any and all employment-related claims in court.
 

--------------------------------------------------------------------------------

Gerry Leneweaver
6/1/2005
Page 4 of 4
 
This letter supersedes any prior agreements, representations or promises of any
kind, express or implied, concerning your employment and it constitutes the full
and complete agreement between you and the Company.


The foregoing offer of employment with Rubio’s is contingent upon your
successful completion of a background and reference checks, pre-employment drug
and alcohol screen, your execution of this letter, the Company’s Proprietary
Information and Inventions Agreement, the Company’s Arbitration Agreement and
all other forms presented at the time of hire. This offer is further contingent
upon the Company’s verification of the information provided to us in your
application form, resume and attachments, if any.


The existence and terms of this offer letter should remain confidential except
for disclosure to your spouse, attorneys, accountants and other tax or financial
professional advisors to whom the disclosure is necessary.


Gerry, we are very excited about your joining our team. We are confident that
you have much to contribute to the success of Rubio’s. The strength of our
organization, the quality and experience of our personnel, and your presence
will facilitate this success.


If you wish to accept our offer of employment on the terms described herein,
please acknowledge your acceptance by signing below and returning the original
to me within three (3) business days. A copy of this letter has been enclosed
for your records. If you have any questions, please do not hesitate to contact
me by calling (760) 602-3625.


Sincerely,
 


/s/ Sheri Miksa                                      
Sheri Miksa
President and Chief Executive Officer
Rubio’s Restaurants, Inc.
 


I have read, do understand and accept the terms and conditions of the above
offer of employment.


 
Accepted: /s/ Gerry Leneweaver             Date: __________________
                    Gerry Leneweaver
 

--------------------------------------------------------------------------------

